—Order of disposition, Family Court, Bronx County (Carol Stokinger, J.), entered on or about September 26, 2001, terminating respondent-appellant’s parental rights upon a finding of abandonment, and transferring the subject child’s custody and guardianship to petitioner Administration for Children’s Services for the purposes of adoption, unanimously affirmed, without costs.
The finding of abandonment is supported by clear and convincing evidence, including petitioner’s progress notes and respondent’s testimony showing insubstantial contact with the child notwithstanding that he knew her address and telephone number and was not discouraged from visiting or communicating with her. Notably, respondent’s contacts with the child were even less than the “sporadic and minimal” contacts that warranted the termination of corespondent mother’s parental rights in an order that was the result of the same fact-finding hearing (305 AD2d 263, 264 [2003], lv denied 100 NY2d 508 [2003]). Respondent did not request a suspended judgment in Family Court, which, in any event, is unwarranted given no real relationship between respondent and the child (see Matter of Joseph Jerome H., 224 AD2d 224, 225 [1996]). Concur— Saxe, J.P., Rosenberger, Williams, Lerner and Friedman, JJ.